Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 2: The single server of claim 1, further comprising: 
a manager of availability zones for independently, locally, and/or remotely controlling functionality in each of said availability zones.  

Claim 3: The single server of claim 2, wherein said manager of availability zones generates a requested reset type in a requested availability zone.  

Claim 4: The single server of claim 2, wherein said manager of availability zones generates reset signals or requests for any or all components located in any of said plurality of availability zones.  

Claim 5: The single server of claim 1, wherein said resetting comprises a reset type comprising any of a cold (physical), warm (programmatic), or function level reset.  

Claim 6: The single server of claim 2, wherein said resetting comprises a signal or request that is generated in response to an external request to the manager of availability zones; 
wherein the signal or request specifies any of a reset type, an availability zone, and a list of components to be reset.  

Claim 7: The single server of claim 2, wherein said manager of availability zones discovers and enumerates components in each availability zone.  

Claim 8: The single server of claim 7, wherein a list of components is requested by an external caller.  

Claim 10: The single server of claim 9, wherein said manager of availability zones locally and/or remotely controls reset functionality in each zone; and 
wherein said manager of availability zones generates a requested reset type in a requested availability zone.  

Claim 11: The single server of claim 9, further comprising: 
a PCI Express (PCle) domain, wherein said availability zones are interconnected via one or more PCle switches; and 
wherein each availability zone is configured to receive a reset from said manager of availability zones implemented as a separate PERST# signal.  

Claim 12: The single server of claim 9, wherein each availability zone comprises in-band and out of band management.  

Claim 13: The single server of claim 11, wherein said one or more PCle switches are partitioned into two or more partitions, with one or more PCle partitions per availability zone; 
wherein each partition has its own dedicated PERST# lane that is connected to all PCle components in the partition and disconnected from a corresponding (PERST#) switch pin; 
wherein said PERST# lane is connected to said manager of availability zones by which the manager of availability zones resets the partition; and 
wherein a global per-switch PERST# pin is connected to the manager of availability zones to reset the PCle switch via the manager of availability zones.  

Claim 14: The single server of claim 11, further comprising: 
one or more PCIe Non-Transparent Bridges (NTB) for performing disconnect between availability zones or components in availability zones; and 
wherein reset signals incoming to PCIe switch are physically disconnected from all sources, except for the manager of availability zones.  

Claim 15: The single server of claim 11, wherein, for a logical disconnect, said PCIe switch is internally programmed to ignore reset (PERST#) pins.  

Claim 16: The single server of claim 11, wherein all reset requests for a particular availability zone are generated by the manager of availability zones and are not propagated across other availability zones.  

Claim 17: The single server of claim 11, wherein said manager of availability zones enumerates availability zones in said single server and attributes of said availability zones, including available PCle end points in each zone and their attributes; and 
wherein said manager of availability zones requests reset of an entire availability zone or any specific PCle end point or function in the availability zone.  

Claim 18: The single server of claim 9, wherein said a manager of availability zones is implemented as part of a PCle switch.  

Claim 19: The single server of claim 9, wherein a requestor sends a request to said single server to enumerate components and availability zones; 
wherein said manager of availability zones composes a list of one or more components and availability zones; and 
wherein said manager of availability zones forwards said list to said requestor.  

Claim 20: The single server of claim 9, wherein a requestor sends a request to said single server to return a first component and continues to send requests to said single server return any additional components until no more components available.  

Claim 21: The single server of claim 9, wherein a requestor composes a request to reset a given list of components in a target availability zone; 
wherein said requestor forwards the request to the manager of availability zones; 
wherein said manager of availability zones issues reset signals or sequences to target components in the target availability zone; and 
wherein said manager of availability zones, as appropriate and upon completion of all reset processes, acknowledges completion of the reset request to the requestor.  

Claim 22: The single server of claim 9, further including: 
a main OS configured within a main OS availability zone; 
wherein, in a main OS reboot sequence, a BIOS triggers a PERST# signal to perform re-initialization of end points attached to a PCle bus, wherein only end points in the main OS availability zone receive said signal; 
wherein said end points attached to said PCle bus perform local re-initialization comprising a set of internal component specific steps necessary to bring said main OS at first to a state equivalent to that after a power-on state, then to a full functioning state, wherein smart NICs and storage devices located in other availability zones do not receive this signal and continue serving local storage to remote servers without interruption; 

wherein when a main OS driver detects that a smart NIC or a local storage device become unresponsive, the main OS driver resets such unresponsive component via a new reset interface through the manager of availability zones.  

Claim 23: The single server of claim 9, said single server further comprising: 
a generic internal server fabric that is split into multiple availability zones, where a main CPU complex forms one availability zone, while one or more smart NICs and attached storage devices form one or more additional availability zones, wherein said availability zones are connected via one or more fabric interconnects.  

Claim 24: The single server of claim 23, wherein said fabric interconnects are either physically disconnected from each availability zone's reset signals or requests or said fabric interconnects are logically disconnected from each availability zone's reset signals or requests, wherein said signals or requests do not affect any components outside of the availability zone, including the interconnect itself.  

Claim 37: A method, comprising: 
providing a server comprising a plurality of availability zones within said single server, wherein the single server is split into said plurality of availability zones, wherein the plurality of availability zones are hardware defined; 
single server, wherein at least one of each of the storage and compute components is associated with a different availability zones than each of the other of the storage and compute components; and 
independently managing any of connectivity and reset functionality for each of said availability zones with manager of availability zones.  

Claim 45: The method of claim 37, further comprising: 
said manager of availability zones enumerating availability zones in said single server and attributes of said availability zones, including available PCle end points in each zone and their attributes; and 
said manager of availability zones requesting reset of an entire availability zone or any specific PCle end point or function in the availability zone.  

Claim 47: The method of claim 37, further comprising: a requestor sending a request to said single server to enumerate components and availability zones; 
said manager of availability zones composing a list of one or more components and availability zones; and 
said manager of availability zones forwarding said list to said requestor.  

Claim 48: The method of claim 37, wherein a requestor sends a request to said single server to return a first component and continues to send requests to said single server return any additional components until no more components available.  

Claim 51: The method of claim 37, said single server further comprising: 
splitting a generic internal server fabric into multiple availability zones, where a main CPU complex forms one availability zone, while one or more smart NICs and attached storage devices form one or more additional availability zones, wherein said availability zones are connected via one or more fabric interconnects.  

Authorization for this examiner’s amendment was given in a telephone interview with Michael A. Glenn (Attorney Number 30,176) on March 7, 2022.
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-56 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on January 14, 2022, in response to the office action mailed on September 17, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a server (interpreted as being a single standalone machine/computer) comprising: a plurality of availability zones (which is being interpreted as not being the same as a partition, which is software-defined as opposed to being defined by hardware) within the server, wherein the server is split into said plurality of availability zones, wherein at least one of each of the storage and compute components contained within the server is associated with a different availability zones than each of the other of the storage and compute components contained within the server; and wherein resetting and/or disconnecting 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        March 9, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181